Maeshall, J.
It seems that no good can come from discussing various questions presented by appellant on this appeal. The case is very simple. There is no question but that the lot covered by plaintiff’s tax deeds is identical with the-lot covered by defendant’s paper title, that the claim of title-by him represents the tax burdens upon the property for the-years 1893 and 1894, and that plaintiff acquired his tax certificates when he was under no obligation to pay the taxes on the property, and obtained his first tax deed in form cutting-off the patent title and the title of the defendant before obtaining the conveyance and possession of the property from Gariety. A claim made by the defendant, that the property described in plaintiff’s certificates is not identical with that described in the defendant’s paper title is without merit in a court of equity, since, notwithstanding a slight difference in the descriptions, there is no room for controversy but that both point to the same property, -and the defendant’s application to cancel the deeds is upon that theory. Under the circumstances plaintiff at no time was. either legally or equitably bound to pay the taxes upon the property. He had no interest therein when the taxes were levied. His certificates could not have been avoided at any time as between himself and Gariety, the person in possession, before the conveyance by the latter, except upon the very terms imposed by the judgment upon the defendant. As between plaintiff and defendant the latter was equitably liable for the taxes, since his title was subject thereto. The conveyance from Gariety to plaintiff did not in equity put the latter in any worse position as regards the defendant than before. The tax-deed title, till set aside, was the better title, and, in any event, since, so far as appears, the patent title was regarded as a mere *492■sbadow, as against tbe tax title, equity should regard tbe •situation as unaffected by any intent of Gariety and plaintiff that sucb sbadow. should obscure the substance ;• in other words, tbe claims for taxes have sufficient life, in any event, to enable tbe court to take notice thereof, keeping alive tbe lien of tbe plaintiff therefor for bis protection, and to compel payment thereof by tbe defendant, whose title was subject thereto, as terms of having tbe use of its jurisdiction to cancel them and remove tbe cloud caused thereby upon bis title; and, having jurisdiction of tbe whole subject, can compel sucb payment or bar thfe defendant from claiming tbe property affected thereby in any court of law or equity. Tbe court might properly do that under its general equity powers even if there were no statute on tbe subject. Hill v. Buffington, 106 Wis. 525. But tbe court is bound to do that under sec. 12107i, Stats. 1898. When defendant submitted bis cause of action to obtain a cancellation of tbe tax deeds and tbe certificates on which they are based, be became an actor in an action or proceeding to that end, in which tbe respondent was tbe defendant 'within tbe spirit if not tbe letter of sucb section. That section provides in mandatory language, in effect, that where a tax deed or certificate is void upon grounds not going to the validity of tbe assessment or tbe groundwork of tbe tax, and tbe party seeking relief therefrom shows himself otherwise entitled to judgment, be shall, before tbe entry thereof, within a reasonable time to be fixed by tbe court, pay into court for tbe person or persons claiming under the tax claims tbe amount for which tbe land was sold, and tbe amount paid by sucb person or persons for subsequent taxes, with interest on all sucb amounts at tbe rate ■of fifteen per cent, per annum from tbe times of payment until tbe said money was paid into court, and in default of ■such payment within tbe time so fixed, tbe defendant shall have judgment in tbe action. There can be no mistaking tbe meaning of that language. Tbe judgment appealed from *493was framed in strict accordance tberewitb, except in requiring appellant to pay interest on the amount of the 1894 certificate from its date, May 15, 1894, instead of from the time-Webb paid the county therefor, January 6, 1895, the excess being $9.95. No error is predicated on that, however, so it does not seem that justice requires that it should avail appellant further than to have it corrected and to have reasonable1 opportunity given him, to comply with the corrected judgment.
By the Court. — The judgment appealed from is modified by changing the date from which appellant must pay interest on the certificate of 1894 as a condition of having judgment rendered in his favor, from May 15, 1$94, to January 6,. 1895, and by changing the time within .which payment must be made into court to April 15, 1902, and the judgment as-modified is affirmed, respondent to recover full costs in this-court. If desired, either party, at his own costs, may on the1 return of the record to the circuit court for Douglas- county,, and on application to such court, have an amended judgment there perfected and entered in accordance with this decision..